NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                            IN RE: MH2020-002064



                            No. 1 CA-MH 20-0045
                                 FILED 3-2-2021


          Appeal from the Superior Court in Maricopa County
                         No. MH2020-002064
          The Honorable Elisa C. Donnadieu, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Connelly Law Office PLLC, Mesa
By Lawton Connelly
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Tawn T. Kao
Counsel for Appellee
                          IN RE: MH2020-002064
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Cynthia J. Bailey joined.


H O W E, Judge:

¶1           T.W. appeals the trial court’s order that she complete both
inpatient and outpatient treatment. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In March 2020, T.W.’s sister applied for T.W.’s involuntary
admission for an evaluation because T.W. had a mental disorder and was a
danger to herself and others. Tarry Wolfe, a deputy medical director at an
urgent psychiatric care facility, petitioned for a court-ordered evaluation
alleging the same facts that T.W.’s sister had alleged in her application.
Wolfe further alleged that T.W. had refused voluntary treatment, had a
history of mental illness, was not taking her medication, and threatened to
kill anyone who was homosexual. Wolfe recommended T.W.’s
hospitalization.

¶3            That same month, Dr. Zhi Yuan Wu petitioned for
court-ordered inpatient and outpatient treatment because T.W. was
persistently or acutely disabled. Two affidavits from T.W.’s treating
physicians supported the petition. In one affidavit, the treating physician
attested that T.W. was a danger to herself and others and that T.W. had
admitted that she was not eating, had not fed her children, and wanted to
kill herself and everybody who was homosexual. Both physicians
recommended inpatient treatment.

¶4            The court held a hearing on the petition for court-ordered
treatment. Following the hearing, the court found, by clear and convincing
evidence, that T.W. was persistently or acutely disabled and ordered that
she complete both inpatient and outpatient treatment “not to exceed a total
of 365 days.” T.W. timely appealed.

¶5           After reviewing the record and the briefs, this Court stayed
the appeal for 45 days and revested jurisdiction in the trial court so that
T.W. could make a record on her ineffective assistance of counsel claim. See
In re MH2010–002637, 228 Ariz. 74, 82–83 ¶ 33 (App. 2011) (remanding for


                                     2
                           IN RE: MH2020-002064
                            Decision of the Court

the trial court to consider appellant’s ineffective assistance of counsel
claim). This Court further ordered that the trial court send its findings
immediately. After 45 days, this Court received no minute entry from the
trial court, no update from the parties, and no request for an extension.

¶6             This Court then extended the stay one week and ordered that
the parties update this Court on the trial court proceedings by January 20,
2021. On that date, T.W. moved this Court for a 45-day stay extension and
moved the trial court to set an evidentiary hearing so she could make her
ineffective assistance of counsel claim.

¶7             Based on the extension request, this Court ordered that the
parties file supplemental briefs by January 28, 2021, addressing whether
this appeal would become moot if a 45-day extension were granted in light
of the expiration of the trial court’s order on March 17, 2021. Because we
determined that T.W.’s appeal would become moot if a 45-day extension
were granted, this Court denied T.W.’s motion, lifted the stay, and
considered the parties’ original briefs in deciding this appeal.

                               DISCUSSION

¶8            T.W. argues that trial counsel was ineffective because he did
not schedule an independent evaluation, did not call any witnesses—aside
from herself—at the hearing, did not interview any of her witnesses, and
did not present her private medical records. T.W. contends that had trial
counsel done so, she could have rebutted the allegations that she was
persistently or acutely disabled. We review an ineffective assistance of
counsel claim de novo but defer to the trial court’s factual findings. In re
MH2010–002637, 228 Ariz. at 78 ¶ 13.

¶9            T.W.’s ineffective assistance of counsel claim fails because she
has not developed it. See Ritchie v. Krasner, 221 Ariz. 288, 305 ¶ 62 (App.
2009). T.W. does not identify what witnesses trial counsel failed to
interview, what those witnesses would have testified to, what her private
medical records would have shown, or what an independent mental health
evaluation would have shown. She further fails to show how the outcome
of the proceedings would have changed had that evidence been presented.
She merely concludes that the outcome would have been different. This
Court further provided T.W. with an opportunity to make a record with the
trial court and present this evidence, but she did not do so. As a result,
T.W.’s ineffective assistance of counsel claim fails and the trial court did not
err by ordering T.W. to complete inpatient and outpatient treatment.




                                       3
                  IN RE: MH2020-002064
                   Decision of the Court

                      CONCLUSION

¶10   For the foregoing reasons, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                4